DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on January 22nd 2021 has been entered. Claims 1 and 10 have been amended and claims 19 and 20 are newly added. Claims 1 - 20 are currently pending.

Response to Arguments
3.         35 U.S.C. §103
Applicant argues that neither the combination of Zaika and Semple nor of Moore in view of Semple disclose "matching each portion of .. a received voice query uttered by a user to corresponding provider capabilities ... , each portion including a dimension of information accessible by the corresponding provider" and "determining, for each portion of the received voice query, a respective provider having accessible for searching the dimension o[information of the respective portion to execute each portion of the received voice query based on the respective matched provider capability and the dimension of information for each portion of the received voice query."
Examiner respectfully agrees.

to Applicant's amendments and are made in view of Button et al., (United States Patent Publication Number 20120102050) hereinafter Button

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

Claims 1, 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaika et al. (United States Patent Publication Number 20110314375) hereinafter Zaika in view of Button et al., (United States Patent Publication Number 20120102050) hereinafter Button
Regarding claim 1 Zaika teaches a method comprising: matching each portion (Bob’s Pizza parlor [0037]) (location of Bob’s Pizza Parlor [0037]) and (6:00pm on Friday [0037]) of a plurality of portions (“meet at Bob’s Pizza parlor at 6:00pm on Friday [0037]) of a received voice query (received task [0074]) (the list authoring surface may be utilized for receiving information from … speech-to-text files [0036]) uttered by  a user (a user [0019]) to corresponding provider capabilities from a database of provider capabilities; (The list 425 is illustrative of a database list or table accessible by the device 405 or 410 locally or via the server 420 where information entered manually or automatically into the list authoring surface … is maintained [0043]) (In the list 425, each task, event, activity, or other piece of information may be assigned to and stored in a given line in the list 425. In addition to storing each individual entry, information identifying annotations applied to individual entries, for example, metadata, or other identifying information may be stored in the list  … if the information is associated with other data, for example, a document, calendar item, electronic mail entry, or if an entry is associated with other information, for example, global positioning system location data, date/ time data, and the like, information identifying such associations may also be stored on a line in the list 425 or linked to a different list 425 with each associated task, event, activity or other piece of information entered manually or automatically into the list authoring surface [0044]) determining, for each portion (Bob’s Pizza parlor [0037]) (location of Bob’s Pizza Parlor [0037]) and (6:00pm on Friday [0037]) of the received voice query, (“meet at Bob’s Pizza parlor at 6:00pm on Friday [0037]) (the list authoring surface may be utilized for receiving information from … speech-to-text files [0036]) a respective provider (a software application [0037]) (a global positioning system (GPS) mechanism of the user's global device, for example, a phone, personal digital assistant, etc., [0037]) and (a calendar function utilized by the user [0037]) to execute each portion (Bob’s Pizza parlor [0037]) (location of Bob’s Pizza Parlor [0037]) and (6:00pm on Friday [0037]) of the received voice  query (received task [0074]) (the list authoring surface may be utilized for receiving information from … speech-to-text files [0036])   based on the respective matched provider capability for each portion (Bob’s Pizza parlor [0037]) (location of Bob’s Pizza Parlor [0037]) and (6:00pm on Friday [0037]) of the received voice  query; (received task [0074]) (the list authoring surface may be utilized for receiving information from … speech-to-text files [0036])  sending each portion (Bob’s Pizza parlor [0037]) (location of Bob’s Pizza Parlor [0037]) and (6:00pm on Friday [0037]) of the received voice query (received task [0074]) (the list authoring surface may be utilized for receiving information from … speech-to-text files [0036])  to its respective provider determined to provide a respective result of each respective portion, ; (the business name of "Bob's Pizza Parlor" may be passed to a software application for determining a location of Bob's Pizza Parlor [0037]) (The location of Bob's Pizza Parlor may in tum be passed to a global positioning system (GPS) mechanism of the user's global device, for example, a phone, personal digital assistant, passed to a calendar function utilized by the user [0037])  and combining results from each respective provider to form a returned query result (the user approaches the designated time of"6:00 p.m. on Friday;' or a combination of the two, a reminder may be provided to the user via his mobile device that the time for meeting at "Bob's Pizza Parlor" is approaching, or that the location of "Bob's Pizza Parlor" is approaching, or of a combination of the above. [0037])
Zaika does not fully disclose each portion including a dimension of information accessible by the corresponding provider; having accessible for searching the dimension of information of the respective portion  to execute each portion of the received voice query based on the respective matched provider capability and the dimension of information for each portion of the received voice query; the respective result having the dimension of information requested by the portion 
Button teaches each portion(concept [0245]) see Fig. 17 (1717)  including a dimension of information (dimensional analysis [0201]) see [0201] various dimensions e.g. tone of the text, the demographic or target audience of the text, the interest of the target audience within the text, the language of the text, or combinations thereof.   accessible by the corresponding provider; ( social network, social media, online forums, wilds, biogs, feeds, micro-biogs, enterprise systems, personal  information management systems, or linked data [0065])  having accessible (container see Fig. 15 (1510  for searching the dimension of information (the natural language processing component further comprises functions … to recognize a category representative of the text by a predetermined dimension [0050]) of the respective portion  (particular concept [0245]) see Fig. 17 (1717) to execute each portion (concept [0245]) see Fig. 17 (1717) of the received voice query (voice/audio commands 416 [0136]) based on the respective matched provider capability (the layout is customized for each device 109 accessing the system with the device having its interface capabilities/modalities represented as an instance within the ontology repository 1007. [0241])   see [0257] intelligent agent 1803 can be represented by a collection of attention and/or knowledge capabilities and the dimension of information (dimensional analysis [0201]) for each portion (concept [0245]) see Fig. 17 (1717) of the received voice query; (voice/audio commands 416 [0136])  sending each portion of the received voice query to its respective provider (ontology/concept mapping [0110]) determined to provide a respective result (search results [0227]) see Fig. 17 (1717) of each respective portion, (particular concept [0245]) see Fig. 17 (1717) the respective result (search results [0227]) see Fig. 17 (1717)  having the dimension of information (dimensional analysis [0201]) requested by the portion (concept [0245]) see Fig. 17 (1717)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaika to incorporate 
Claim 10 corresponds to claim 1 and is rejected accordingly.

Regarding claim 7 Zaika in view of Button teaches the method of Claim 1.
Zaika as modified further teaches wherein combining results from each respective provider to return a query result further includes: determining a first result from a first provider; (Consider the example entered or captured task in the form of the phrase "Meet at Bob's Pizza Parlor at 6:00 p.m. on Friday." Once individual words or phrases in the entry are parsed, recognized, annotated, or otherwise tagged with metadata …  the business name of "Bob's Pizza Parlor" may be passed to a software application for determining a location of Bob's Pizza Parlor. [0037]) and sending the first result to a second provider as part of the portion of the query to the second provider; (The location of Bob's Pizza Parlor may in tum be passed to a global positioning system (GPS) mechanism of the user's global device, for example, a phone, personal digital wherein the first result (location of Bob’s Pizza [0037] from the first provider is employed to resolve the portion of the query (software application  [0037) (if the user leaves his office and approaches “Bob’s Pizza” a reminder may be provided to the user via his mobile device that the location of Bob’s Pizza is approaching [0037]) to the second provider ( global positioning system (GPS) mechanism of the user's global device [0037])
	Claim 16 corresponds to claim 7 and is rejected accordingly.

Regarding claim 19 Zaika in view of Button teaches the method of Claim 1. 
Zaika as modified does not fully disclose wherein the dimension of information 
is a dimension of contextual information
Button teaches wherein the dimension of information (dimensional analysis [0201])  is a dimension of contextual information (contextual information and/or metadata is mapped into the system's stores through the Ontology Mapping sub-system 1002 utilising system ontologies as stored within the Ontology Repository 1007. Interactions, ratings, comments, hash tags and/or recommendations around this information can be captured and used by the relevance engine 104. [0123]) see contextual state influencers [0231] [0247 - 0248]
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaika to incorporate 
Claim 20 corresponds to claim 19 and is rejected accordingly.


Claims 1, 2 – 6, 8 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Talyansky et al. (United States Patent Publication Number 20180276302) hereinafter Talyansky in view of Purcell et al. (United States Patent Publication Number 20150379013) hereinafter Purcell and in further view of Button et al., (United States Patent Publication Number 20120102050) hereinafter Button
Regarding claim 1 Talyansky teaches  a method comprising: matching each portion of a plurality of portions (extracted UC keywords may then be used to build a set of search queries for search providers [0013]) (queries may be generated for each of the selected search providers based on the respective matching UC keywords for each of the selected search providers. [0020]) to corresponding  provider capabilities (search provider’s content [0015])  (the plurality of search providers for which SP keywords 140 are extracted comprises a  plurality of vertical search providers which focus on providing access to a specific type of content [0027]) from a database of provider capabilities (content items of a textual content of a general search provider or general database (e.g., Google or Wikipedia). [0028]) determining, for each portion (extracted UC  a respective provider (selected search provider [0020]) to execute  each portion (extracted UC keywords may then be used to build a set of search queries for search providers [0013]) based on the respective matched (each of the UC keywords may be matched to a particular vertical search provider [0014]) provider capability (search provider’s content [0015])  for each portion (generating, using the processor, a query for the selected search provider based on the matching UC keywords [0043]) sending each portion to its respective provider determined (selecting a search provider from the plurality of search providers based on a number of UC keywords that match the search provider's SP keywords [0043]) and combining results from each respective provider to form a returned query result (Fig. 5 (504) receive results from the selected search providers [0041]) (Fig. 5 (508) present the results in order according to ranking [0042])
Purcell teaches a received voice query (input from the user can be received in any form, including acoustic, speech, or tactile input. [0164]) uttered by a user (Fig. 6, (602) receive search query from a user device [0152]) of the received voice query (input from the user can be received in any form, including acoustic, speech, or tactile input. [0164]) of the received voice query (input from the user can be received in any form, including acoustic, speech, or tactile input. [0164]) of the received voice query (input from the user can be received in any form, including acoustic, speech, or tactile input. of the received voice query (input from the user can be received in any form, including acoustic, speech, or tactile input. [0164])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Talyansky to incorporate the teachings of Purcell wherein portions of a received voice query is uttered by a user. By doing so it enhances the interaction with the user. Purcell [0164].
Talyansky as modified does not fully disclose each portion including a dimension of information accessible by the corresponding provider; having accessible for searching the dimension of information of the respective portion  to execute each portion of the received voice query based on the respective matched provider capability and the dimension of information for each portion of the received voice query; the respective result having the dimension of information requested by the portion 
Button teaches each portion(concept [0245]) see Fig. 17 (1717)  including a dimension of information (dimensional analysis [0201]) see [0201] various dimensions e.g. tone of the text, the demographic or target audience of the text, the interest of the target audience within the text, the language of the text, or combinations thereof.   accessible by the corresponding provider; ( social network, social media, online forums, wilds, biogs, feeds, micro-biogs, enterprise systems, personal   having accessible (container [0119])  see Fig. 15 (1510  for searching the dimension of information (the natural language processing component further comprises functions … to recognize a category representative of the text by a predetermined dimension [0050]) of the respective portion  (particular concept [0245]) see Fig. 17 (1717) to execute each portion (concept [0245]) see Fig. 17 (1717) of the received voice query (voice/audio commands 416 [0136]) based on the respective matched provider capability (the layout is customized for each device 109 accessing the system with the device having its interface capabilities/modalities represented as an instance within the ontology repository 1007. [0241])   see [0257] intelligent agent 1803 can be represented by a collection of attention and/or knowledge capabilities and the dimension of information (dimensional analysis [0201]) for each portion (concept [0245]) see Fig. 17 (1717) of the received voice query; (voice/audio commands 416 [0136])  sending each portion of the received voice query to its respective provider (ontology/concept mapping [0110]) determined to provide a respective result (search results [0227]) see Fig. 17 (1717) of each respective portion, (particular concept [0245]) see Fig. 17 (1717) the respective result (search results [0227]) see Fig. 17 (1717)  having the dimension of information (dimensional analysis [0201]) requested by the portion (concept [0245]) see Fig. 17 (1717)

Claim 10 corresponds to claim 1 and is rejected accordingly.

Regarding claim 2 Talyansky in view of Purcell and in further view of Button teaches the method of Claim 1.
Talyansky as modified does not fully disclose wherein combining the results further includes, based on the results from each provider, filtering a list of results by applying hard constraints from portions of the received voice query, and ranking a list of results based on a priority of soft constraints from portions of the received voice query
Purcell  teaches wherein combining the results further includes, based on the results from each provider, (The set generation module 226 can filter the identified retrieval score of the identified state records 500 to identify the consideration set of records (0144)  filtering a list of results by applying hard constraints (In some implementations, the set generation module 226 discards any state records 500 having a retrieval score below a retrieval score threshold ( e.g., <0.4) and includes the remaining state records 500 in the consideration set [0144]) from portions of the received voice query, (input from the user can be received in any form, including acoustic, speech, or tactile input. [0164]) and ranking a list of results based on a priority of soft constraints  (the set processing module 228 can rank the state records according to their respective result score and select the state records for inclusion in the search result based on the ranking. [0150]) from portions of the received voice query (input from the user can be received in any form, including acoustic, speech, or tactile input. [0164])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Talyansky in view of Button to incorporate the teachings of Purcell wherein combining the results further includes, based on the results from each provider, filtering a list of results by applying hard constraints from portions of the received voice query, and ranking a list of results based on a priority of soft constraints from portions of the received voice  query. In doing so the set processing module 228 can generate a result object based on the contents of the state record 500. Purcell [0151].

Regarding claim 3 Talyansky in view of Purcell and in further view of Button teaches the method of Claim 1.
Talyansky as modified  does not fully disclose determining whether a first respective provider requires receiving results from a second provider, and, if so, sending appropriate results of the second provider to the first provider as input.
Purcell teaches determining whether a first respective provider (Fig. 1B the search results 130 are in response to a search query 102 "late night diners," which a user has entered in a search box 140. TripAdvisor [0038]) requires receiving results from a second provider, (Fig. 1B Yelp a. Merv’s or 2. Tom’s Bistro [0038] and, if so, sending appropriate results of the second provider to the first provider as input. (links 134 for the same application may be combined together in the search results 130 displayed to the user [0038]) (in so doing the address of either option 1 or 2 from Yelp is sent to TripAdvisor)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Talyansky in view of Button  to incorporate the teachings of Purcell in determining whether a first respective provider requires receiving results from a second provider, and, if so, sending appropriate results of the second provider to the first provider as input. By doing so 
Claim 12 corresponds to claim 3 and is rejected accordingly.

Regarding claim 4 Talyansky in view of Purcell and in further view of Button teaches the method of Claim 1.
Talyansky as modified further teaches wherein the respective providers include at least one of the following: a third party content provider application programming interface (API), an internal database, and a virtual assistant (at least some of the operations may be performed by a group of computers (as examples of machines including processors), with these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., an application programming interface (API)). [0070])
Claim 13 corresponds to claim 4 and is rejected accordingly.

Regarding claim 5 Talyansky in view of Purcell and in further view of Button teaches the method of Claim 1.
Talyansky does not fully disclose providing a semantic description corresponding to each respective provider, wherein determining a respective provider to execute the portion of the received voice query includes determining whether the portion of the received voice query includes a request for a resource described by the semantic description corresponding to the respective provider.
Purcell teaches providing a semantic description corresponding to each respective provider, (Fig. 1B Yelp, TripAdvisor, OpenTable and Urbanspoon with their respective icons [0038]) wherein determining a respective provider to execute the portion of the received voice query (input from the user can be received in any form, including acoustic, speech, or tactile input. [0164]) includes determining whether the portion of the received voice query (input from the user can be received in any form, including acoustic, speech, or tactile input. [0164]) includes a request for a resource described by the semantic description corresponding to the respective provider (each of the links 134 includes an image ( e.g., an icon) and text ( e.g., an application or business name) that may describe an application and a state of an application. Each of the links 134 may include an access mechanism 508 (FIG. 5) so that if a user selects one of links 134, the user device 100 launches the application and sets the application into a state that is specified by the access mechanism 508 associated with the selected link 134 [0038]) (For instance, in response to a search query for "thai restaurants," the search module 212 may identify states or functions within a crowd sourced review application ( e.g., the YELP application), whereby the states or functions are entries for restaurants that serve Thai cuisine, and states or functions within a restaurant reservation application ( e.g., the OPENTABLE application by OpenTable, Inc.), whereby 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Talyansky  in view of Button to incorporate the teachings of Purcell in providing a semantic description corresponding to each respective provider, wherein determining a respective provider to execute the portion of the received voice query includes determining whether the portion of the received voice query includes a request for a resource described by the semantic description corresponding to the respective provider. In doing so result object can include one or more access mechanisms and link data such as textual information regarding the result ( e.g., a snippet of text from an application being linked to and/or a description of the application being linked to), and/or visual data ( e.g., an icon of an application or website, a screenshot of the application or website).Purcell [0034].
Claim 14 corresponds to claim 5 and is rejected accordingly.

Regarding claim 6 Talyansky in view of Purcell and in further view of Button teaches the method of Claim 1.
Talyansky as modified further teaches constructing a plan that includes an order of invoking each respective provider (In order to characterize search providers, the search provider crawler 110 that continuously traverses a network 105 (e.g., the World Wide Web) for content associated with search providers. [0123])
Claim 15 corresponds to claim 6 and is rejected accordingly.

Regarding claim 8 Talyansky in view of Purcell and in further view of Button  teaches the method of Claim 1.
Talyansky does not fully disclose relaxing at least one portion of the query if a combination of fields or values of the query produces an incompatible result
Purcell further teaches relaxing at least one portion of the query if a combination of fields or values of the query produces an incompatible result (Fig. 1A (104) query terms. The word “in” is removed so as to produce a confidence score of 0.8 reflective of just the query terms “mountain” and “view”. The location parser 218-1 determines that the ordered combination of the terms "mountain" and "view" is very likely ( e.g., 0.8 confidence) to correspond to the location value "37.3784, -122.081." [0051])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Talyansky in view of Button  to incorporate the teachings of Purcell in relaxing at least one portion of the query if a combination of fields or values of the query produces an incompatible result. 
Claim 17 corresponds to claim 8 and is rejected accordingly.


Regarding claim 9 Talyansky in view of Purcell and in further view of Button teaches the method of Claim 1.
	Talyansky does not fully disclose comparing variables and connections between variables of a received voice query to variables and connections between variables to at least one stitching template to find a best matching stitching template; finding a connection present in the best matching stitching template from a first template variable to a second template variable that is absent in the portion of the received voice query between a first query variable and a second query variable, the first query variable and second query variable corresponding to the first template variable and second template variable; and copying at least one connection from the stitching template to the portion of the query between the first query variable and second query variable.
Purcell  teaches comparing variables and connections between variables of a received voice query (input from the user can be received in any form, including acoustic, speech, or tactile input. [0164]) to variables and connections between variables to at least one stitching template to find a best matching stitching template; multiple different parsing operations on the search query 102 (or a representation of the search query 102) to identify different possible interpretations of the search query 102. These different interpretations are transformed into the retrieval query and input into the backend search system 224. [0029]) finding a connection present in the best matching stitching template (Fig. 1A (105) contextual parameters obtained from the user’s device e.g. Geolocation of the user’s device enables the selection of the Thai food restaurant[0029]) ( in by giving a distance with a radius of 10 miles from to the restaurant [0031]) (geolocation [0130])
from a first template variable (a parsed token containing a string and one or more properties e.g. Longitude and latitude [0032] to a second template variable (a parsed token containing a string and one or more properties e.g. “eatery” or “Thai food” [0032]) that is absent in the portion of the received voice query (geolocation is absent in the portion of the received query [0130]) (input from the user can be received in any form, including acoustic, speech, or tactile input. [0164])  between a first query variable (mountain view [0130]) and a second query variable, (restaurant [0130]) the first query variable (mountain view [0130]) and second query variable (restaurant [0130]) corresponding to the first template variable (mountain view corresponding to Longitude 42 degrees north; latitude 47 degrees East [0032]) and second template variable; (restaurant corresponding to “Thai food” [0031])and copying at least one connection from the stitching template to the portion of the query between the first query variable (Fig. 4B the geolocation filter -  Lat: 37.3894, Long: -122.0819, Radius: 10miles is placed between [0130]) (Mountain view [0130]) and second query variable (restaurant 0130])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Talyansky in view of Button  to incorporate the teachings of Purcell in comparing variables and connections between variables of a received voice query to variables and connections between variables to at least one stitching template to find a best matching stitching template; finding a connection present in the best matching stitching template from a first template variable to a second template variable that is absent in the portion of the received voice query between a first query variable and a second query variable, the first query variable and second query variable corresponding to the first template variable and second template variable; and copying at least one connection from the stitching template to the portion of the query between the first query variable and second query variable. By doing so when matches are found, a parsed token is generated using the combinations of tokens. Purcell [0104] – [0105].
Claim 18 corresponds to claim 9 and is rejected accordingly.


Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

7. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-

attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Kweku Halm/
Examiner
Art Unit 2166
03/20/2021

/MARK D FEATHERSTONE/            Supervisory Patent Examiner, Art Unit 2166